DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable for the same reasons as discussed in the previous office action as mailed on 03/16/2022.
The amendment of independent claim 9 overcomes the previous rejections of the prior art including the reference of Arbetter (US 20170331370 A1of record). Specially, the independent claim 9 requires a circuit comprises a first filter circuit configured to obtain the control signal and generate a filtered control signal and the amplifier to generate a feed-forward signal based on the control signal; a second filter circuit which generates an average feed-forward signal based on an average of the feed-forward signal and wherein the comparator circuit is further to output an amplifier signal in response to a comparison of the control signal, the feed-forward signal; and the average feed-forward signal, to a threshold. As such, the combination of limitations of the independent claim 9 overcomes the prior art.
Claims 10-11 are allowable as being dependent on claim 9.
The amendment of independent claim 12 overcomes the previous rejections of the prior art including the reference of Arbetter (US 20170331370 A1of record). Specially, the independent claim 12 requires  a circuit comprises a first stage includes a comparator having a comparator input connected to the output terminal; and a second stage and a first filter circuit, an amplifier circuit including a first input terminal coupled to the input terminal of the second stage, a second input terminal coupled to the output terminal of the first filter circuit. As such, the combination of limitations of the independent claim 12 overcomes the prior art.
Claims 13-14 are allowable as being dependent on claim 12.
The amendment of independent claim 15 overcomes the previous rejections of the prior art including the reference of Arbetter (US 20170331370 A1of record). Specially, the independent claim 15 requires a system comprises a first stage includes a controller and a second stage includes a first filter circuit and a second filter and an amplifier circuit having a second input terminal connected to an output terminal of the first filter circuit, and an output terminal; and the second filter circuit having an input terminal coupled to an output terminal of the amplifier circuit; and an comparator circuit includes a first input and a second input coupled to the output terminal of the amplifier circuit and a third input coupled to the output terminal of the second filter circuit, and an output connected to a latch circuit. As such, the combination of limitations of the independent claim 15 overcomes the prior art.
Claims 16-20 are allowable as being dependent on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843